BRANNON, Judge:
In the petition for the writ of error it is said that National Cash Eegister Company sold Womach, trading as Hnion Bargain House, a cash register, reserving title until payment of purchase money, and that E. B. Tajdor & Company levied an execution against Womach on the register, and the Eegister Company died before the justice claim to it, asking its release from the execution, and after trial before the justice, the case went to the circuit court on appeal, when it was decided against the Eegister Company, and it took out a writ of error.
There is no paper to show even a commencement of action before a justice, though from an order we may say there was. 'That order says an order to summon the parties was issued, but it is not in the record, but an order between the Eegister Com-pany and Meoni & Co. and C. Womach appears. The judgment ■ of the circuit court recites that the case was heard by the court -upon agreed statement of facts hied with the papers, but the *490statement is not in the record. The entry in the justice’s docket does say that it was agreed that Tajdor & Co. were execution creditors of the TJnion Bargain House, and that the execution-was levied on “the cash register referred to in the order herein,, and which is claimed by the plaintiff;” but that order is not in the record so as to describe or identfy the register, nor is the-execution, nor is there proof what register was levied on, nor that it was the same sold by the Register Company to Bargain House. There is notice of reservation of title printed, but not made a part of the record by bill of exceptions or otherwise-There is no evidence to identify the register as the one sold or as the one to which the reservation of title was reserved,
A judgment is presumed to be right, and unless we have the-evidence certiñed, whether the ease was tried by a jury or a court in lieu of it, we cannot reverse. Robertson v. Harmon, 47 W. Va. 500; State v. Miller, 26 Id. 106. We must affirm the-judgment as we must take it to be right until shown not to be. Hickman v. Painter, 11 W. Va. 386; 3 Cyc. 419; Griffith v. Corrothers, 42 W. Va. 59.

Affirmed.